 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KATHERINE T. LYDON
     Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          2:16-CR-00096-JAM
12                 Plaintiff,
                                                        PRELIMINARY ORDER OF
13          v.                                          FORFEITURE
14   TYLER HOOPER,
15                 Defendant.
16

17          Based upon the plea agreement entered into between plaintiff United States of America and

18 defendant Tyler Hooper, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

19          1.     Pursuant to 18 U.S.C. § 2253, defendant Tyler Hooper’s interest in the following property

20 shall be condemned and forfeited to the United States of America, to be disposed of according to law:

21                 a. Haldane computer, serial number 013175207; and
22                 b. Dell computer, serial number 1BB2221.
23          2.     The above-listed property was used or intended to be used to commit or to promote the

24 commission of violation of 18 U.S.C. § 2252(a)(2).

25          3.     Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized to seize

26 the above-listed property. The aforementioned property shall be seized and held by the U.S. Marshals

27 Service, in its secure custody and control.

28          4.     a.      Pursuant to 18 U.S.C. § 2253, incorporating 21 U.S.C. § 853(n) and Local Rule
                                                         1
                                                                               Preliminary Order of Forfeiture
 1 171, the United States shall publish notice of the order of forfeiture. Notice of this Order and notice of the

 2 Attorney General’s (or a designee’s) intent to dispose of the property in such manner as the Attorney

 3 General may direct shall be posted for at least 30 consecutive days on the official internet government

 4 forfeiture site www.forfeiture.gov. The United States may also, to the extent practicable, provide direct

 5 written notice to any person known to have alleged an interest in the property that is the subject of the

 6 order of forfeiture as a substitute for published notice as to those persons so notified.

 7                  b.      This notice shall state that any person, other than the defendant, asserting a legal

 8 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the

 9 first day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or

10 within thirty (30) days from the receipt of direct written notice, whichever is earlier.

11          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

12 will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 2253, in which all interests will be

13 addressed.

14          SO ORDERED this 7th day of November, 2018.

15
                                                            /s/ John A. Mendez_____________
16                                                          JOHN A. MENDEZ
                                                            United States District Court Judge
17

18

19

20

21

22

23

24

25

26

27

28
                                                            2
                                                                                    Preliminary Order of Forfeiture
